Exhibit 10.1 AMENDMENT NO. 1 TO THE LOAN AGREEMENT This AMENDMENT NO. 1 TO THE LOAN AGREEMENT (the “Amendment”) is made effective this November , 2008, amends and restates that certain Loan Agreement (the “Loan Agreement”), dated October 9, 2008, by and among Denly ACI Partners, Ltd., a Texas limited partnership (the "Partnership"), and Dennis C. von Waaden, and Sally A. von Waaden, as Co-Trustees of The von Waaden 2004 Revocable Trust (the "Trust"), and America West Resources, Inc., a Nevada corporation (the "Borrower").The Partnership and the Trust are hereinafter collectively referred to as the "Lenders"). WHEREAS, the Company and Lenders have agreed to make certain changes to the Loan Agreement; NOW, THEREFORE, in consideration of the above, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.
